Citation Nr: 0409241	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
ulcer disease with right vagotomy and pyloroplasty, currently 
rated as 40 percent disabling.

2.  Entitlement to an effective date earlier than October 22, 
1999, for the assignment of a 40 percent evaluation for post-
operative ulcer disease with right vagotomy and pyloroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
September 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which continued a 20 percent 
disability evaluation for post-operative ulcer disease with 
right vagotomy and pyloroplasty, and from a July 2001 rating 
decision of the same RO which increased the rating for post-
operative ulcer disease with right vagotomy and pyloroplasty 
to 40 percent and assigned an effective date of October 22, 
1999, to that increase.  The veteran continues his appeal for 
the assignment of a rating higher than 40 percent and also 
requests that an effective date earlier than October 22, 
1999, be assigned for the increase currently assigned.

The Board first considered this matter in October 2003 and 
remanded the issues on appeal to the RO so that a hearing 
before the Board could be scheduled as requested by the 
veteran in his April 2001 VA Form 9, Appeal to Board of 
Veterans' Appeals.  In November 2003, the veteran withdrew 
his request for a hearing and the matter was returned to the 
Board.  Unfortunately, review of the claims folder reflects 
that another remand is necessary to remedy a procedural 
defect.


REMAND

A review of the record reflects that this appeal must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

The record shows that the veteran submitted a claim for 
entitlement to an increased rating for post-operative ulcer 
disease with right vagotomy and pyloroplasty in September 
2000.  He was notified by the RO in October 2000 that his 
claim was considered a reopened claim and would be processed 
promptly.  In November 2000, the Veterans Claims Assistance 
Act of 2000 (the VCAA) was signed into legislation.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA redefined the obligations of VA with respect 
to its duty to notify a claimant of his rights and 
responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA.  Additionally, he was not 
even supplied with a copy of the updated implementing 
regulations in either Statement of the Case issued since the 
VCAA was enacted.  As such, the Board finds that the veteran 
has not been supplied with sufficient notice of his rights 
and responsibilities under the VCAA.  Unfortunately, the 
Board does not have the authority to cure the procedural 
defect presented in this case.  See generally Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, this matter must be 
remanded to the RO so that proper notice may be given to the 
veteran and any additional development deemed necessary to 
assist the veteran in substantiating his claims may be 
performed.

Therefore, this matter is remanded for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All 
new evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.	When the development requested has 
been completed, the issues on appeal 
should again be reviewed by the RO on 
the basis of the additional evidence.  
If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




